Title: Report on the Petition of Elisha Bennett, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: President of the Senate



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the President of the Senate]

The Secretary of the Treasury to whom was referred the petition of Elisha Bennett, by an order of the Senate of the 20th. of November 1792, thereupon Respectfully Reports
That the claim of the Petitioner is one, to the adjustment of which the power of the Treasury is competent.
That it has been rejected at the Auditors Office for the following reasons:
The only paper in that Office relating to the frigate Trumbull, while under the command of Dudley Saltonstall, is a muster Roll signed by him and dated the 15th of September 1777, by which it appears that Elisha Bennett entered on board the said frigate in the Capacity of second Mate on the 13th. of January 1777.
It appears from the Books and Records of the late Marine Department that Captn. Saltonstall received from the Public, through different channels, to the amount of 22,416 Dollars: the whole of which remains unaccounted for, and which it is to be supposed was advanced for the purpose of discharging the wages due to the Crew.
This supposition is supported by the following circumstances. It appears first—that the Vessels disbursements were made by the Agents, Secondly, That a Pay Master was not appointed for the Eastern Department until August or September 1778 previous to which period advances were generally made to the Captains for the purpose of paying the Crew; and thirdly, that very few applications have been made to the late Commissioner or at the Auditors Office for balances due for the time that Captain Saltonstall had the command of the Trumbull. Such as were made to the Commissioner were accompanied with Certificates signed by Captain Saltonstall, stating, that agreeably to the ship Books a certain sum remained due to the Claimant.
On the 12th. of June 1787 the late Commissioner of Marine accounts finding no regular Rolls relative to the Trumbull, for the time she was under the command of Captain Saltonstall, called on him to render his account and the Ships books. He received for answer that the papers of the Trumbull were burnt in the conflagration of New London, and that those relating to the Warren, while under his Command, were lost with that Vessel in the Expedition to Penobscot.
The bare information of Persons making demands upon the United States, not confirmed by any authentic document, as in the present instance, particularly as it relates to monies, which may have been received by the Claimants, on account, is considered as an insufficient ground for adjusting such demands. And under all the circumstances before mentioned it has hitherto appeared dangerous and improper to attempt a settlement with any of the Persons who served on board the Trumbull under Captain Saltonstall.
These reasons appear to the Secretary valid, and such as in his opinion would render any special interposition in favor of the Petitioner unadviseable.
Which is humbly submitted

Alexander HamiltonSecy of the Treasy
Treasury Department February 27th 1794.

